DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered. 
Status of Action/Claims
Receipt of Remarks/Amendments filed on 3/10/2022 is acknowledged. Claims 1-7, 9-18 and 20-30 are pending in this application. Claims 12-18 and 20-28 have been withdrawn. Claims 8 and 19 have been cancelled. Claims 1-3, 5-7, 12-14, and 29 have been amended. Accordingly, claims 1-7, 9-11, 29 and 30 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 3/10/2022, with respect to the 112(a) rejection have been fully considered and are persuasive. The previous 112(a) rejection has been withdrawn. Arguments are persuasive because the amended claims no longer recite open-ended ranges for the amounts of the claimed components. The claims now recite close-ended ranges which have support in the specification. 
Applicant’s arguments, filed 3/10/2022, with respect to the 112(b) rejection have been fully considered and are persuasive. The previous 112(b) rejection has been withdrawn. Arguments are persuasive because the amended claims no longer recite the phrase “is dissolved in liquid fraction” which previously rendered the claims indefinite.  
The previous 103 rejection over Wallis in view of Lojeck as evidenced by McGarvey has been withdrawn because present claim 29 now recites “liquid fraction consists of” and the “consists of” language excludes component not recited in the claims. The Wallis reference requires the inclusion of glyphosate. 
With respect to the previous 103 rejection over Wallis and examiners claim interpretation of “consists essentially of” language recited in the claims, applicant argued that presently amended claim 1 recites “consisting essentially of” and this transitional phrase limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. Applicant argued that the instant specification emphasizes the production of certifiably organic herbicide products that are more environmentally friendly relative to existing commercial herbicide, such as glyphosate, which are toxic to fish, birds, beneficial insects, and soil organisms. It was argued that addition of glyphosate would materially affect the basic and novel characteristic of the claimed invention because glyphosate is toxic to fish, birds, etc.
The examiner argues that the instantly claimed invention includes components such as surfactant and many surfactants are also known as being harmful to the environment. As evidenced by Yuan et al. (Journal of Chemical and Pharmaceutical Research, 2014, 6(7):2233-2237), surfactant can be harmful to the environment and result in harming aquatic life (see: Introduction). Thus, since the claimed invention includes surfactant which can also be harmful to the environment, inclusion of another component (e.g. glyphosate) which can be harmful to the environment would not affect the  basic and novel characteristic of the claimed invention because the claimed invention includes components such as surfactant which can be harmful to the environment. Thus, for the purpose of examination, the "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). See MPEP 2111. Thus, in the instant case, "consisting essentially of" is interpreted as "comprising of" which does not exclude ingredients not positively recited in the claims.

New/Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst) and Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017). 
Ciaffa throughout the reference teaches natural toxicologically safe herbicide compositions, which may be in the form of an aqueous liquid, for killing undesired weeds (Abstract).
Particularly, Ciaffa teaches a product which is in the form of an aqueous liquid herbicidal composition, wherein the composition comprises an effective herbicidal amount of a herbicidal active component. The herbicidal active component comprises about 15 to about 25% w/w of acetic acid, about 50 to about 70% w/w sodium chloride and about 9 to about 25% w/w of citric acid. The composition comprises from about 5 to 40 w/w% herbicidal active component and the balance being water. (see: Claims 18, 19, and 21). The aqueous liquid composition taught by Ciaffa include 60 to 95% w/w of water, which overlaps the amount of water recited in the instant claims. Further, Ciaffa teaches ranges of the amount of acetic acid, sodium chloride and citric acid which overlap the instantly claimed amount when 60 to 95% w/w of water is included in the composition. Ciaffa also teaches sources of acetic acid may be obtained from vinegar (Para 0034). Further, Ciaffa teaches the herbicidal composition may include one or more additives which include surfactants (Para 00258, 0053, 0055-0056). 

The teachings of Ciaffa have been set forth above.
Ciaffa does not teach adding fulvic acid to the herbicidal composition. However, this deficiency is cured by the Catalyst reference.
The catalyst reference discloses herbicidal products wherein the reference teaches a catalyst citric acid product comprising fulvic acid. The reference teaches some crops may be sensitive to citric acid, thus we fortify it with fulvic acid, in order to help with any problems due to an acidic pH (see: pg. 3/4 – Catalyst Citric Acid). 

	While Ciaffa teaches, as discussed supra, the herbicidal composition may include one or more additives which include surfactants, the reference does not explicitly exemplify the composition comprising a surfactant and particularly a nonionic surfactant as recited in the instant claims. However, this deficiency is addressed by Forlivio.
	Forlivio, which also discloses agrochemical and herbicidal formulation, teaches including a surfactant in the formulation which can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant (Para 0055). 

 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst and Forlivio and include fulvic acid as taught by Catalyst into the composition of Ciaffa. One would have been motivated to do so because the Catalyst reference teaches some crops may be sensitive to citric acid, thus we fortify it with fulvic acid, in order to help with any problems due to an acidic pH. Since Ciaffa teaches including citric acid in the composition, one would have been motivated to include fulvic acid along with citric acid based on the teaching of the Catalyst reference. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst and Forlivio and include a surfactant and particularly a nonionic surfactant as taught by Forlivio into the composition of Ciaffa. One would have been motivated to do so because Ciaffa teaches the various ingredient in the composition may be dissolved in water (Para 0025) and Forlivio teaches including a surfactant in the formulation can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant. Since, Ciaffa already teaches surfactant as one of the further additives that can be included in the composition, one would have been strongly motivated with a have reasonable expectation of success of including a surfactant such as nonionic surfactant to increase the solubility of the ingredient in the composition. 
With respect to the amounts of the presently claimed components, Ciaffa teaches overlapping amounts of acetic acid, sodium chloride, citric acid and water and it would have been obvious to one skilled in the art to manipulate the amounts of the ingredients based on the desired herbicidal activity. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-5, 6, 7, 9-10, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst) and Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) as applied to claims 1-5, 7, 9-10 and 29 above, and further in view of Wallis (WO 2007/143791 A1; Dec. 21, 2007).
The teachings of the above cited references have been set forth above. 
The reference cited above do not expressly teach the amount of fulvic acid to add in the composition. However, this deficiency is cured by Wallis.
Wallis throughout the reference teaches herbicide compositions to control unwanted plant species such as weed (Abstract; Pg. 2, line 1-8). Wallis teaches the composition comprising 0.08% to 0.46% of fulvic acid, which overlaps the instantly claimed amount. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Wallis and include fulvic acid in the amount taught by Wallis. One would have been motivated to do so because Wallis, similar to Ciaffa, also teaches herbicide compositions to control unwanted plant species such as weed and thus one would have been motivated to include known amounts of fulvic acid against unwanted plant species such as weed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-5, 7, 9-10, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst) and Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) as applied to claims 1-5, 7, 9-10 and 29 above, and further in view of WLYN (WLYN, GET FERTILIZER, Citric Acid Waste Fertilizer Production Line, Feb. 26, 2016).
The teachings of the above references have been set forth above. 
The above references do not teach wherein said herbicide has a pH of from about 1-5. However, this deficiency is cured by the WLYN reference. The WLYN reference teaches that the optimal pH for plant growth is between 5.5 and 7.5. It also teaches citric acid having a pH of 4. (See: Pg. 2 of the attached NPL document). The pH of 5.5 reads on the pH of about 1-5 recited in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporate the teachings of the WLYN reference and manipulate the amount of citric acid to bring the pH to 5.5. One would have been motivated to do so because the WLYN reference teaches that the optimal pH for plant growth is between 5.5 and 7.5. It would have been obvious to one skilled in the art to manipulate the amount of certain ingredients in the composition such as citric acid to bring the composition to a desired pH such as the pH taught by WLYN as being optimal for plant growth.     
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
With respect to the previous 103 rejection over Wallis in view of Lojeck, applicant in the remarks filed on 3/10/2022, argued that presently amended claim 1 recites “consisting essentially of” and this transitional phrase limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. It was argued that addition of glyphosate, which is a necessary component in the composition of Wallis, would materially affect the basic and novel characteristic of the claimed invention because present specification teaches glyphosate is undesirable because it is toxic to fish, birds, etc. Applicant also argued amended claim 29 specify that the claimed herbicide “consists of said water, said acetic acid, said fulvic acid, said surfactant, said sodium chloride, and optionally citric acid”, and the prior art of record fails to teach an herbicide that “consists of” only the recited components. 
In response, firstly, applicant is respectfully directed to the “withdrawn rejections” section above wherein the examiner has withdrawn the previous 103 rejection over Wallis in view of Lojeck and the examiner further addressed applicant’s argument regarding “consisting essentially of” language recited in the instant claims. To reiterate, the examiner argues that the instantly claimed invention includes components such as surfactant and many surfactants are also known as being harmful to the environment. As evidenced by Yuan et al. (Journal of Chemical and Pharmaceutical Research, 2014, 6(7):2233-2237), surfactant can be harmful to the environment and result in harming aquatic life (see: Introduction). Thus, since the claimed invention includes surfactant which can also be harmful to the environment, inclusion of another component (e.g. glyphosate) which can be harmful to the environment would not affect the  basic and novel characteristic of the claimed invention because the claimed invention includes components such as surfactant which can be harmful to the environment. Thus, for the purpose of examination, the "consisting essentially of" language recited in the claims still allows for inclusion of other components not recited in the instant claims. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). See MPEP 2111. Thus, in the instant case, "consisting essentially of" is interpreted as "comprising of" which does not exclude ingredients not positively recited in the claims.
Further, applicant is respectfully directed to the new 103 rejection above which only teaches the components recited in the instant claims and thus reads on the “consists of” language recited in instant claim 29. Thus, applicant’s arguments regarding previous prior art of record teaching additional component excluded from the claimed invention are not persuasive because the Ciaffa reference in combination with the other cited references do not require additional component excluded in the present claims. 
Applicant requested rejoinder of withdrawn claims 12-18 and 20-28 and argued that applicant has amended withdrawn claims to place them in better condition for rejoinder.
In response, applicant’s elected invention following the restriction requirement on 3/19/2021 does not contain allowable subject matter and as indicated in the restriction requirement on 3/19/2021, the elected and withdrawn invention were found to be distinct inventions. Also, amending the claims to recite “consisting essentially of” for the transitional phrase does not put the claims in condition for rejoinder. Thus, withdrawn claims 12-18 and 20-28 are not currently in condition for rejoinder. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616